DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 recites "several second carrier". Examiner suggests this should read "several second carriers .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein it comprises”. It is unclear which of the several components listed in claim 1 “it” is referencing.  “It” will be interpreted to mean any part of the mold.
Claims 8 and 12 recites “plug-in connections”. It is not clear what this means. Page 6 lines 20-25 of the instant specification mention “plug-in connections” but do not describe or define them. The same portion of the instant specification mentions tube-like, snap-on, and latching elements but does not further define “plug-in”. This is being interpreted to mean any type of fastener where one part “plugs-in” to another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De L.M. Arias (US 2021/0231097).
Regarding claim 1, De L.M. Arias meets the claimed, A mold adapted for producing a wind turbine blade, (De L.M. Arias [0010]-[0013] describe a mold for a wind turbine blade) comprising a first carrier and a shell for accommodating blade building elements to be embedded in a resin matrix (De L.M. Arias [0024] and [0041] both describe the blades are made from fiber material in resin)  for building a blade body part, which shell is placed on the first carrier, (De L.M. Arias Abstract and [0100] describe frame body 92a which acts as a carrier for mold part 96a which acts as a shell to mold the main body of the turbine) and a second carrier changeable in its length and elongating the first carrier (De L.M. Arias [0109]-[0110] describes an upper frame body 92b which acts as a carrier to elongate the length of the main body portion, see Figures 8A-8C, length adjustment element 120 adjust the length) adapted to accommodate a prefabricated blade tip to be connected to the blade body part when the blade body part is built (De L.M. Arias [0022] and [0050] describes receiving a cured body in the molds and connecting them together.)
    PNG
    media_image1.png
    427
    947
    media_image1.png
    Greyscale

Regarding claim 6, De L.M. Arias meets the claimed, The mold according to claim 1, wherein it comprises several second carrier having different length, each of which is attachable to the first carrier (De L.M. Arias Figure 8 shows three different frame bodies 92b’, 92b’’, 92b, each having a different length.)

Regarding claim 7, De L.M. Arias meets the claimed, The mold according to claim 6, wherein each second carrier comprises a standardised connection interface for connecting it to a connection interface of the first carrier (De L.M. Arias [0109] describes fastening elements 116 and 118 for fastening the frame part 92b to the frame part 92a.)

Regarding claim 8, De L.M. Arias meets the claimed, The mold according to claim 7, wherein connections realised by the respective connection interfaces are flange connections or plug-in connections (De L.M. Arias [0040] describes bolts and nuts for fastening, a bolt would “plug-in” to a nut and both are “tube-like”, see page 6 of the instant specification and 112(b) section above.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are are rejected under 35 U.S.C. 103 as being unpatentable over De L.M. Arias (US 2021/0231097) modified by Lehmann Madsen (US 2020/0398459).

Regarding claim 2, De L.M. Arias does not describe saddle-like support elements and does not meet the claimed, The mold according to claim 1, wherein the second carrier comprises several saddle-like support elements for carrying the prefabricated tip.
Analogous in the field of wind turbine molds, Lehmann Madsen meets the claimed, The mold according to claim 1, wherein the second carrier comprises several saddle-like support elements for carrying the prefabricated tip (Lehmann Madsen [0119]  describes concave surfaces 70, see Figure 6 showing them shaped like saddles, which hold the molding materials.)

    PNG
    media_image2.png
    316
    509
    media_image2.png
    Greyscale

It would be obvious to a person of ordinary skill in the art before the filing date to combine the mold of De L.M. Arias with the saddle-like supports of Lehmann Madsen in order to provide the shape for the upwind or downwind side of the turbine, see Lehmann Madsen [0119]. 
Regarding claim 3,  Lehmann Madsen further meets the claimed, The mold according to claim 2, wherein each support element is connected to a lifter for changing the position of the support element (Lehmann Madsen [0119] describe the surfaces 70 are attached to actuators 72 a-f which are extended or retracted to change the shape of the surface 70.)
It would be obvious to a person of ordinary skill in the art before the filing date to combine the mold of De L.M. Arias with the actuators of Lehmann Madsen in order to alter the shape or curvature of the turbine to provide a shape for the upwind or downwind side of the turbine, see Lehmann Madsen [0119]. 
Regarding claim 4, Lehmann Madsen further meets the claimed, The mold according to claim 3, wherein the lifter comprises at least one telescope cylinder (Lehmann Madsen [0120] describe the actuators 72a-d are a hollow cylinder 74 with an extendable rod 76, see Figure  6 showing the telescoping movement.)
Regarding claim 5, Lehmann Madsen further meets the claimed, The mold according to claim 4, wherein each support element is connected with both ends to a separate cylinder, with each cylinder being separately controllable (Lehmann Madsen [0121] and Figures 7-8 shows both ends of the surface 70 are connected to a separate actuator and the actuators are each individually at different heights.)

Claims 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over De L.M. Arias modified by Morandi (US 2004/0005373).
Regarding claim 9, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the second carrier comprises several carrier elements (De L.M. Arias [0108] describe side rails 112a or 112b).
De L.M. Arias does not describe that the side rails are alignable and connectable in a row, wherein the number of carrier elements aligned and connected is variable for varying the length of the second carrier.
Analogous in the field of curved molds, Morandi meets the claimed, alignable and connectable in a row, wherein the number of carrier elements aligned and connected is variable for varying the length of the second carrier (Morandi [0036]-[0038], [0059], and [0064] describe how mold frames are lengthened by lining many actuators along the edges of the frame.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the rails of De L.M. Arias with the multiple actuators of Morandi so that the length and thereby the shape of the mold can be altered, see Morandi [0038] and [0064].
Regarding claim 11, Morandi further meets the claimed, The mold according to claim 9, wherein each carrier element comprises a standardised connection interface for connecting it to an adjacent carrier element or to a connection interface of the first carrier (Morandi [0039] describes each shaft of each actuator 10 is connected via a universal joint.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the rails of De L.M. Arias with the universal joints of Morandi in order to form the kinetic chain of actuators, see Morandi [0039] or Morandi claim 9.
Regarding claim 12, Morandi does not describe the type of universal joint used and does meet the claimed, The mold according to claim 11, wherein connections realised by the respective connection interfaces are flange connections or plug-in connections, however, De L.M. Arias [0040] describes bolts and nuts for fastening. A bolt would “plug-in” to a nut and both are “tube-like”, see page 6 of the instant specification and 112(b) section above.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art, see MPEP §2143.
  It would have been obvious to a person of ordinary skill in the art before the filing date to use the nut and bolt connection described in De L.M. Arias as the universal joints as described in Morandi to yield the predictable result of joining the actuators together, see Morandi [0039] and De L.M. Arias [0040].
Regarding claim 13, De L.M. Arias meets the claimed,  The mold according to claim 1, wherein the second carrier can be changed in its length (De L.M. Arias [0109] describes length adjustment elements 120.)
De L.M. Arias does not explicitly describe a telescopic carrier that can change length by telescopically elongating and shortening it.
Analogous in the field of curved molds, Morandi meets the claimed, telescopic and telescopically elongating and shortening it (Morandi [0036]-[0038], [0059], and [0064] describe how mold frames are lengthened by lining many actuators along the edges of the frame.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the mold of De L.M. Arias with the multiple actuators of Morandi so that the length and thereby the shape of the mold can be altered, see Morandi [0038] and [0064].
Regarding claim 14, Morandi further meets the claimed, The mold according to claim 13, wherein the second carrier comprises several carrier elements telescopically linked in a row and movable with at least one actuator (Morandi [0036]-[0038], [0059], and [0064] describe how mold frames are lengthened by lining many actuators along the edges of the frame.)

Regarding claim 15, Morandi further meets the claimed, The mold according to claim 14, wherein the carrier elements are arranged such that the carrier elements are moved one after the other when the second carrier is extended from a retracted to an extended position and vice versa, or that the carrier elements are all synchronously moved (Morandi [0039] describes the actuator shafts are all connected with one another and controlled by motors meaning when one begins to extend, all begin to extend simultaneously.)

Regarding claim 16, Morandi further meets the claimed, The mold according to claim 14, wherein the actuator is a cylinder (Morandi Figure 6 shows the actuator is a cylinder shape, cylinders referring to pneumatic, hydraulic, etc. are also described, see [0095].)

Regarding claim 17, De L.M. does not meet the claimed, The mold according to claim 1, wherein the first carrier comprises several first carrier elements arranged and connected in a row.
Analogous in the field of curved molds, Morandi meets the claimed, The mold according to claim 1, wherein the first carrier comprises several first carrier elements arranged and connected in a row. (Morandi [0036]-[0038], [0059], and [0064] describe how mold frames are lengthened by lining many actuators along the edges of the frame.)
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the rails of De L.M. Arias with the multiple actuators of Morandi so that the length and thereby the shape of the mold can be altered, see Morandi [0038] and [0064].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De L.M. Arias modified by Morandi as applied to claim 9 above, and further in view of Lehmann Madsen (US 2020/0398459).
Regarding claim 10, neither De L.M. Arias nor Morandi meet the claimed, The mold according to claim 9, wherein each carrier element comprises at least one saddle-like support element.
Analogous in the field of turbine molds, Lehmann Madsen meets the claimed,   The mold according to claim 9, wherein each carrier element comprises at least one saddle-like support element (Lehmann Madsen [0119]  describes concave surfaces 70, see Figure 6 showing them shaped like saddles, which hold the molding materials.)
It would be obvious to a person of ordinary skill in the art before the filing date to combine the mold of De L.M. Arias with the saddle-like supports of Lehmann Madsen in order to provide the shape for the upwind or downwind side of the turbine, see Lehmann Madsen [0119]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0060878, see Figures 5, 7, and 8 showing saddle like supports, see also [0091] describing saddle like supports and molding strips or carriers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744